DETAILED ACTION
	Receipt is acknowledged of Applicant’s amendments to the claims and remarks, filed on 20 August 2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 8-15, and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the newly recited limitation in amended claim 1 “at least one anionic polymer comprising sulfate groups and phosphate groups” is deemed to entail new matter.  Applicant has not provided a specific citation for support of this amendment.  A review of the specification did not reveal any disclosure directed to an anionic polymer comprising sulfate groups and phosphate groups. The specification discloses, e.g., anionic polymers containing sulfate groups (see, e.g., [0061] of the published application); anionic polymers containing phosphate groups (see, e.g., [0062] of the published application); anionic polymers containing carboxyl groups (see, e.g., [0063] of the published application); and anionic polymers containing sulfate and carboxy groups (see, e.g., [0064] of the published application).  However, the currently claimed configuration of suflate and phosphate groups is not disclosed.  
*
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1, upon which claim 3 depends, requires an anionic polymer comprising both sulfate and phosphate groups.  However, the agents listed in claim 3 only comprise sulfate groups with no phosphate groups, contradicting claim 1.
*  *  *  *  *

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3, 8, 9, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0254078 (“Kauper 1”) in view of US 2010/0092572 (“Kauper 2”) further in view of US 2014/0349933 (“Hauser”).  All references cited on the IDS filed on 7 December 2018. 
	Kauper 1 teaches hydrophilic nanoparticles using chitosan and polyanionic polysaccharides carrying sulfate groups (see abstract) (suggesting claims 1 and 8).
	Regarding claims 1 and 3, the disclosed nanoparticles may comprise dextran sulfate (see, e.g., [0020]).  
	Regarding claims 14, 15, and 17-19, one or more multivalent cations are disclosed, including calcium (see [0023]). 
	Kauper 1 differs from the instant claims in that it does not explicitly disclose the anionic polymer comprising phosphate groups recited in claim 1 or chitosan average molecular weight recited in claim 9.

	Regarding claim 9, the disclosed chitosan has a preferred molecular mass of about 1,000 to 10,000 g/mol (see [0008]).
	Regarding claim 19, excipients are disclosed (see [0023]).
Kauper 1 differs from instant claim 1 in that it does not disclose an anionic polymer comprising sulfate and phosphate groups.
	Hauser teaches composite hydrogels for delivery of drugs and other bioactive agents/moieties (see, e.g., abstract).
	The bioactive agent may comprise oligosaccharides, polysaccharides, and nanoparticles (see [0070]).
	In one embodiment, the disclosed polymer may comprise at least one functional group selected from, inter alia, phosphates and sulfates (see [0093]).  
	Hauser explains that the disclosed configuration is beneficial for sustained or controlled release drug delivery (see [0022]).  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to disclose nanoparticles as recited in the instant claims with chondroitin at the average molecular weight of claim 9 and the combinations of claim 13 as taught by Kauper 1 in view of Kauper 2 further in view of Hauser.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such nanoparticles because they exhibit long term stability, as explained by Kauper 1 (see [0017]).  One of ordinary skill in the art at the time the invention was made would have been motivated to use an anionic polymer comprising sulfate and phosphate groups because it is beneficial for sustained or controlled release drug delivery (see above).  One of ordinary skill in the art at the time the invention was made would have been motivated to use chitosan at the average molecular weight of claim 9 and with the combinations of claim 13 because they are beneficial in delivering ribonucleic acids into mammalian cells, as explained by Kauper 2 (see, e.g., abstract).
*
Claims 1, 3, 8, 10, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0254078 (“Kauper 1”) in view of US 2007/0116768 (“Chorny”), as applied to claim 10.  Both reference cited on the IDS filed on 7 December 2018.
Kauper 1 is discussed above. Kauper 1 differs from the instant claims in that it is silent with respect to the molecular weight of the anionic polymer recited in claim 10.  
Chorney teaches particles comprising a complex between a bioactive agent and a complexing agent (see abstract).  The complexing agent may comprise a dextran sulfate having a molecular weight of about 2 to 10,000 kDa (see [0102]). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to disclose nanoparticles as recited in the instant claims with an anionic polymer comprising a molecular weight as recited in claim 10 as taught by Kauper 1 in view of Chorney.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such nanoparticles because they exhibit long term stability, as explained by Kauper 1 (see [0017]).  One of ordinary skill in the art at the time the invention was made would have been motivated to use an anionic polymer comprising a molecular weight as recited in claim 10 because it is beneficial as a complexing agent, as explained by Chorney (see [0100]).
*
Claims 1-3, 8, 11, 12, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0254078 (“Kauper 1”) in view of US 2011/0038921 (“Wen”) as applied to claims 11 and 12.  Both references cited on the IDS filed on 7 December 2018.
	Kauper 1 is discussed above.  While Kauper 1 teaches bioactive molecules (see [0057]), the particular agents recited in claims 11 and 12 are not disclosed.  
	Wen teaches compositions for reducing infection and/or inflammation (see, e.g., abstract).  
	The compositions may comprise, e.g., minocycline (see [0062]).  The compositions may be formulated as nanoparticles (see [0077]). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to disclose nanoparticles as recited in the instant claims with minocycline as taught by Kauper 1 in view of Wen.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such nanoparticles because they exhibit long term stability, as explained by Kauper 1 (see [0017]).  One of ordinary skill in the art at the time the invention was made would have been motivated to use minocycline because it is beneficial as an antimicrobial agent, as explained by Wen (see [0077]).
*
Claims 1, 3, 8, 9, 14-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0254078 (“Kauper 1”) in view of US 2010/0092572 (“Kauper 2”) further in view of US 2014/0349933 (“Hauser”) (references cited on the IDS filed on 7 December 2018) further in view of US 2007/0110814 (“Cohen”) (see PTO-892), as applied to claim 13. 
	Kauper 1, Kauper 2, and Hauser are discussed above.
Regarding claim 13, as noted above, Kauper 1 teaches, e.g., chitosan combined with dextran sulfate (see above).  Kauper 1 also teaches heparin combined with chitosan (see [0020]).  Kauper 2 teaches, e.g., chitosan combined with chondroitin sulfate (see, e.g., [0007]), heparin (see [0016]), or alginate (see [0007], [0008] and [0016]).
Kauper 1 and Kauper 2 differ from claim 13 in that they do not explicitly teach the sulfate salt of alginate.  However, nanoparticles comprising alginate sulfate are known, as shown by Cohen (see, e.g., [0152]).  Cohen explains that conjugation between alginate sulfate and its bound ligand results in self-assembly and the creation of nanoparticles (see [0152]).
 It would have been obvious to a person of ordinary skill in the art at the time the invention was made to disclose nanoparticles as recited in the instant claim 13 as taught by Kauper 1 in view of Kauper 2 further in view of Hauser further in view of Cohen.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such nanoparticles because they exhibit long term stability, as explained by Kauper 1 (see [0017]).  One of ordinary skill in the art at the time the invention was made would have been motivated to use an anionic polymer comprising sulfate and phosphate groups because it is beneficial for sustained or controlled release drug delivery (see above).  One of ordinary skill in the art at the time the invention was made would have been motivated to use chitosan at the average molecular weight of claim 9 and with the combinations of claim 13 because they are beneficial in delivering ribonucleic acids into mammalian cells, as explained by Kauper 2 (see, e.g., abstract).  One of ordinary skill in the art at the time the invention was made would have been motivated to use alginate sulfate because it is beneficial in forming nanoparticles (see above).
*  *  *  *  *
Response to Arguments
Applicant's arguments filed on 20 August 2021 have been fully considered but they are not persuasive. Applicant argues that the cited references do not disclose the anionic polymer comprising suflate and phosphate groups recited in amended claim 1.  In response, Examiner respectfully submits that this amendment is deemed to entail new matter (see rejection under 35 USC 112(a), above).  In any event, such a polymer is known in the art, as explained in the obviousness rejection, above.
*  *  *  *  *
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASAN S. AHMED
Primary Examiner
Art Unit 1615



/HASAN S AHMED/
Primary Examiner, Art Unit 1615